MEMORANDUM**
Jose Luis Lopez-Villalobos appeals his guilty-plea conviction and 57-month sentence for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. §§ 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lopez-Villalobos has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Lopez-Villalobos has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.